FILE COPY




                                              COURT OF APPEALS
SA\"b! E SSRYAN MARION                        FOURTH COURT OF APPEALS DISTRICT                            KEITH E. HOT11.K
  CH i I" iUSTICl:                              CAI)ENA-RI:I:VliS jTUSTICJ: CHNT1-R                       CLF.RK OF COURT
kar.:-. angrlini                                    300 DOLOROSA, SU1TI: 3200
MAR! \L* WBARNARb                                SAN ANTONIO. TliXAS 78205-3037
REBI-.l A .    MARTINEZ                         WWW.TXCOURTS GOV/4THCOA.ASPX                                TKLKI'HUNI-
PATI'.M'IA O. AL\A«!-Z
LUZ'.:I^ W.\ CHAi'A
JASO1* I". :.L1AM                                                                                          FACSIMILIi NO
  JUS-i II i.:S                                                                                             (210)335-276?



                                                         June 3,2015


              Paul A. Hampel                                               Michael E. Geiger
              2661 FM2054                                                  #577721A
              Cofficld Plantation #57772la                                 Coffield Plantation
              I cnncssee Colony, TX 75S84                                  2661 FM2054
                                                                           Tennessee Colony, TX 75884


              RE:    Court of Appeals Number:      04-15-00329-CV
                     Trial Court Case Number:      2013-CI-13615
                     Style: Michael E. Geiger
                             v.

                             Paul A. Hampel


                     The Notice of Appeal and Paupers Oath in the above styled and numbered cause has this
              date been received.


                                                                      Very truly yours.
                                                                      KEITH E. HOTTLE, CLERK




                                                                      Luz Estrada
                                                                      Deputy Clerk, Ext. 3219
COURT OF APPEALS
Fourth Court of Appeals District             OFFICIAL BUSINESS
CadenaReeves Justice Ceoter                   STATE OF TEXAS
300 Dolorosa, Sum 3200
                                               STATE PENALTY
San Antonio, Texas 78205-3037
                                              FOR PRIVATE USE                                                             JUKI    04 201 5
                                                                                                      MAILED FROM ZIP CODE 78205
                                   Paul A. Hampel
                                   2661 FM 2054
                                   Coffield Plantation #577721 a
                                   Tennessee Cok-• TV 7ROO>1
                                                    N I XI S        7 i a            r -                        ■> ac   / i ■>   /t   •:
                                                                 f? P T".i! f? f'1    ^~ ^**   t* ? *' r\ c p
                                                               insuppicieht" address
3O% POST CONSUMER RBER
COURT OF APPEALS
Fourth Court of Appeals District             OFFICIAL BUSINESS
Cadena-Reeves Justice Center                   STATE OF TEXAS                           &
300 Dolorosa. Suite 3200                       STATE PENALTY
San Antonio, Texas 78205-3037                                                           02 1 P.  ->nc   11 •?
                                                             INSUFr I CIENT           ADDP-E5S
\
    3O* POST CONSUMER FIBER